Judgment, Supreme Court, New York County, rendered on July 19, 1972, convicting defendant, upon his plea of guilty of criminal possession of a dangerous drug in the third degree and sentencing him to an indeterminate prison sentence not to exceed five years, and order of said court entered on May 16, 1972, denying defendant’s motion to suppress, unanimously affirmed. The ease is remitted to the Supreme Court, New York County, for proceedings'to direct defendant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd. 5). Concur — Markewieh, J. P., Nunez, Kupferman, Steuer and Tilzer, JJ.